o SF SI DO ON FSP WH LH

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 1 of5
L L

 

 

 

 

 

 

 

 

 

 

 

SA! LED _7 RECEIVED
7 ENTERED ____SERVED 0"!
COUNSEL/PARTIES OF RECORD
JAN 2.2 9020
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3:19-CR-052-RCJ-WGC
Plaintiff, Preliminary Order of Forfeiture
V.
ROBERT BARKMAN,
Defendant.
This Court finds Robert Barkman pled guilty to Count One of a One-Count
Information charging him with sale and interstate shipment of endangered species in

violation of 16 U.S.C. § 1538(a)(1)\(F). Information, ECF No. 1; Plea Agreement, ECF No.
__; Change of Plea, ECF No. __.

This Court finds Robert Barkman agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegation of the Information. Information, ECF
No. 1; Plea Agreement, ECF No. __; Change of Plea, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Information and the offense to which Robert Barkman
pled guilty.

The following property is (1) all fish or wildlife or plants taken, possessed, sold,
purchased, offered for sale or purchase, transported, delivered, received, carried, shipped,
exported, or imported contrary to the provisions of 16 U.S.C. § 1538(a)(1)(F), any
regulation made pursuant thereto, or any permit or certificate issued hereunder and (2) all

guns, traps, nets, and other equipment, vessels, vehicles, aircraft, and other means of

 
co Oo HN ODO UO FF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 2 of 5

transportation used to aid the taking, possessing, selling, purchasing, offering for sale or
purchase, transporting, delivering, receiving, carrying, shipping, exporting, or importing of
any fish or wildlife or plants in violation of 16 U.S.C. § 1538(a)(1)(F), any regulation made
pursuant thereto, or any permit or certificate issued thereunder, and is subject to forfeiture
pursuant to 16 U.S.C. § 1540(e)(4)(A) with 28 U.S.C. § 2461(c):

1. I-1, one skull;

2. I-2, one skull;

3. J-3, tooth pendant kit with teeth;

4. 1-4, three skin scalps, one bag with nine teeth, one bag with ten teeth/tusks, eight

teeth/tusks, one bag with eighteen teeth and one bag with thirteen teeth;

5. J-1, one bag of sixty claws, one bag with nine claws, one bag with four teeth, and
one bag with four teeth;
J-2, one claw;
F-1, one four teeth and five claws;

F-2, one skull;

eo om ID

F-3, one skull;

10. F-4, one skull;

11. F-5, one skull;

12. F-6, one piece of bone;

13. E-1, one bag with one spotted cat pelt;

14. S-1, one shipping box with label
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(6)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

///

 
oO Se 4 DD TH BR WY bd

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 3 of 5

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED ail possessory
rights, ownership rights, and all rights, titles, and interests of Robert Barkman in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www. forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal
Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty
(30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days
after the first day of the publication on the official internet government forfeiture site,
www.forfeiture.gov.

///
///

 
mo Oo HN DD OT ee |! HY

BS BN NH BR KN KN NO RN Rw Re ee Re ee ae ae
ao NO UO eR DY HY KF DOD OO OBO HN DO NH FP WOW HO KF CO

 

 

Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 4 of 5

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED. I7~2W— , 2020.

 

HONO E ROBERT C. JONES
UNITED STATES DISTRICT JUDGE

 
mo SH SN DW A SS W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 5 of 5

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

January 21, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 

 
